Title: General Orders, 13 September 1776
From: Washington, George
To: 



Head Quarters, New-York, sept: 13th 1776.
Newark.Amboy.


Serjeant Clements, late of the General’s Guard, convicted by a Court Martial whereof Col. Malcom was Presdt, of “Remissness of duty”—is ordered to be reduced to the ranks. The General approves the sentence and orders that he be sent back to the regiment from which he was taken.
The visiting officer has again reported that the men from Col. Silliman’s, Col. Lewis’s, and Col. Thompson’s Regiments, go upon guard, deficient in Ammunition and with bad Arms—The General hopes the officers of those regiments will immediately attend to it.
Simon Learned, late Lieutenant in Learned’s Regiment, having resigned his Commission as Lieutenant, is appointed Paymaster to said regiment.
Genl Fellow’s Brigade to remove into the adjoining Out Houses, and raft the boards which compose their present Encampment, to Kingsbridge, or such part of them, as may be deemed necessary by him.

A disappointment with respect to a proper place for the removal of the sick, in some measure vacates the Order of yesterday, and the following is now to be attended to, and obeyed—The situation of the Army rendering it difficult to make that provision for the relief and support of the sick in the City of New-York which their cases may require—In Order the most speedy and effectual manner to remove the sick to some place where they can be supplied with every thing necessary for them, the General directs the Surgeons of each Brigade, under the immediate Inspection of the Brigadiers, to examine the state of the sick, and to make a list of the names of such as they suppose can remove themselves to the Brigadier General of the Brigade, who is desired to send such Convalescent persons to some convenient place in the Neighbourhood of New-York, to be chosen by, and be under the care of, a discreet Officer, and one of the regimental Surgeons, who is, in the most prudent manner, to make the necessary provision for the reception and support of such Convalescent Persons, who are immediately to be returned to their regiments when their health will admit of their doing duty. Such as are so ill as not to be able to remove themselves, are to be collected under the care of another officer of the like Rank, in one place and notice given to the Director General of the Hospital, that they may be taken proper care of. In each of the above cases, the superintending officer is permitted to lay out money, in the most frugal manner, for the comfortable Subsistence of his sick, which will be allowed him on rendering his account.
Mr Hendrick Fisher is appointed Paymaster to Col. Prescott’s regiment.
Charles Hobby Hubbard Esqr: to Col. Serjeant’s Regt until the person arrives who is designed for that office.
